Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election
Applicant's election with traverse of invention(s) in the reply filed on 10/9/21 is acknowledged.  
	The traversal is on the ground(s) that:
The scopes are similar;
There is no undue burden. 
	This is not found persuasive because, inter alia, the method is limited to during passenger transfer. The apparatus is not limited to this condition. Accordingly, should group II be allowable, it would be allowable for a different reason.
	Further, what constitutes an undue burden may be open to argument, but that there is an additional burden is clear.  Each additional claim(s) to treat is an additional burden.
The requirement is still deemed proper and is therefore made FINAL.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
LOYOLA, KARIN  on 1/12/22.
The application has been amended as follows: 
	Claim(s) 1, line(s) 14, “to”, second occurrence, has been replaced by --into--;
	line(s) 20, “and” has been deleted; 
	line(s) 22, “fluid”, has been replaced by -- fluid; and --;
line(s) 22, after “fluid” (New line(s), Indent), -- an air supply assembly coupled to the station wall, and configured to supply air to a door cavity positioned between each of one or more vehicle doors of the vacuum transport tube vehicle and each of one or more station doors of the vacuum tube vehicle station, wherein the one or more vehicle doors and the one or more station doors are configured to open and close, to load and unload one or more of, passengers, and cargo, through the one or more vehicle doors and through the one or more station doors-- has been inserted;  
	Claim(s) 10, line(s) 3, after “from”, first occurrence, --the-- has been inserted;  
	line(s) 3, after “from”, second occurrence, --the-- has been inserted;  
	line(s) 4, “a”, has been replaced by --the--;
	Claim(s) 13, line(s) 17, “to”, has been replaced by --into--;
	line(s) 26, “and” has been deleted; 
	line(s) 27, “portions”, has been replaced by -- portions; and --;
line(s) 27, after “portions” (New line(s), Indent), -- an air supply assembly coupled to the station wall, and configured to supply air to a door cavity positioned between each of one or more vehicle doors of the vacuum transport tube vehicle and each of one or more station doors of the vacuum tube vehicle station, wherein the one or more vehicle doors and the one or more station doors are configured to open and close, to load and unload one or more of, passengers, and cargo, through the one or more vehicle doors and through the one or more station doors-- has been inserted.  
Claim(s) 1-25 are allowed.  
The following is an examiner’s statement of reasons for allowance:
A vacuum volume reduction system in a vacuum tube(s) vehicle station where at least one lower container acts as a reservoir for fluid filling of the station via a at least one pump while additionally a top portion vent-to-vacuum assembly draws in the balance of the feature(s) & limitation(s) of the independent claim(s) were not disclosed or suggested in the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913. The examiner can normally be reached Monday-Thursday; 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653